Citation Nr: 1608945	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether the Veteran timely filed a notice of disagreement (NOD) with an April 2008 rating decision that assigned an effective date of April 23, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Whether there was clear and unmistakable error (CUE) in the April 2008 rating decision that assigned an effective date of April 23, 2007, for the grant of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Michael Miskowiec, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had active military service from September 1970 to June 1973, which included service in Vietnam from May 17, 1971, to February 14, 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision and August 2013 administrative determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDINGS OF FACT

1.  In a letter dated April 18, 2008, the RO advised the Veteran of the April 2008 rating decision awarding service connection for PTSD and assigning a 70 percent rating, effective April 23, 2007; the notification letter included information as to the Veteran's appellate rights.

2.  New and material evidence with respect to the RO's April 2008 effective date determination was not received within a year of notification of that decision.

3.  An NOD with respect to the RO's April 2008 decision assigning an effective date of April 23, 2007, for the award of service connection for PTSD was not received until May 1, 2013, and the record contains no statement or communication from the Veteran prior to that date that constitutes a timely-filed NOD with respect to this matter.

4.  In rendering its April 2008 rating decision, the RO failed to apply applicable regulatory provisions.

5.  The evidence fails to demonstrate that the RO's error would have resulted in a manifest outcome change because the evidence of record at the time of April 2008 rating decision did not demonstrate that the Veteran was entitled to an award of service connection for PTSD prior to April 23, 2007. 
CONCLUSIONS OF LAW

1.  The Veteran's May 1, 2013, NOD expressing disagreement with the effective assigned by the RO in an April 2008 rating decision for his award of service connection for PTSD was not timely and, therefore, an appeal of that decision has not been properly initiated.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.34, 20.201, 20.302 (2015).

2.  The April 2008 rating decision does not contain CUE.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

At the outset, the Board notes that with respect to claims based on CUE, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) are not applicable.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002) (citing Livesay v. Principi, 15 Vet. App. 165 (2001)).  Regarding the issue of timeliness of an NOD, resolution of this issue involves an inquiry based upon the correspondence of record at the time of the decision rather than the development of new evidence.  Accordingly, the Board finds that VCAA is inapplicable to the timeliness issue.  See Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).

II.  Analysis

By way of background, in September 1979, the Veteran submitted a statement wherein he reported that he was being treated for "bad nerves."  In November 1980, the RO received the Veteran's application for VA disability compensation wherein he sought service connection for "post traumatic stress neurosis (disorder)."  The Veteran reported that he was treated for a nervous condition in 1971 and that he had been receiving mental-health related treatment at the Shawnee Hills Mental Health Center since approximately April 1978.  The record shows that in December 1980, the RO requested from Shawnee Hills Mental Health Center any records pertaining to treatment of the Veteran at that facility from April 1978 forward.  That same month, the RO requested additional information from the Veteran, to include, among other things, a description of the event(s) he felt caused his nervous condition.  Medical records were received from Shawnee Hills in January 1981, which include a 1979 diagnosis of possible emotionally unstable character disorder.  In 1980, it was noted that the Veteran had had a probably manic depressive episode.  Thereafter, treatment records listed his problem to be an emotionally unstable character disorder.  

In a February 1981 rating action, the RO denied service connection for a nervous disorder.  The RO noted that the Veteran's STRs failed to demonstrate treatment for or a diagnosis of any psychiatric disability and that post-service medical records indicated a diagnosis of an emotionally unstable character disorder, which the RO stated was a constitutional or development defect and not a disability within the meaning of the law.  The RO also noted that the Veteran had failed to provide the requested information concerning any stressful or traumatic events experienced in service.  In June 1981, the Veteran filed an NOD as to the RO's denial of service connection and submitted several lay statements in support of his claim.  The Veteran also submitted a statement responding to the RO's earlier request for information.  Among other things, the Veteran reported that while flying a combat assault mission, his group lost six of eight helicopters.  The Veteran stated that he was also bothered by the fact that one of his friends lost his leg and he himself feared losing his life.  

The Veteran was afforded a VA examination in August 1981.  Upon examination of the Veteran, the VA clinician found that the Veteran was not psychotic in terms of hallucinations and delusions and was then-presently oriented in all three spheres.  It was noted that the Veteran had admitted to uncontrollable emotional outbursts and an inability to use proper judgement under such conditions.  At that time, the VA clinician rendered a diagnosis of emotionally unstable personality and deemed the Veteran competent for VA pension purposes.  A deferred rating decision was issued that same month that determined that the medical evidence did not warranted a change in the prior determination, as the VA examiner did not render a diagnosis of PTSD.  A statement of the case (SOC) was issued the following month denying service connection for PTSD.  The Veteran did not perfect an appeal to the Board, and no additional evidence was received within a year of the RO's February 1981 decision; that decision therefore became final.  See 38 U.S.C.A. § 7105(d); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

On April 23, 2007, the Veteran submitted another application for VA disability compensation, seeking service connection for an "acquired psychiatric disorder to include depression."  The Veteran's military personnel file was received by the RO in June 2007, which included a Vietnam Combat Certificate.  The record also shows that VA treatment records dated in 2007 contained an assessment of PTSD with depression.  In October 2007, the RO received the Veteran's stressor statement, wherein he reported, among other things, being responsible for the death of a Vietnamese soldier.  In March 2008, it was determined that the evidence of record, to include the fact that the Veteran served as a door gunner in service and flew in combat missions, as confirmed by his service personnel records, was sufficient to verify his claimed PTSD stressor(s).  The Veteran was then afforded a VA examination.  It is clear from the examination report that the examiner considered the Veteran's military experiences and claimed stressors, as well as his reported psychiatric symptomatology, past and present mental health related treatment, and results of psychiatric testing, before rendering a diagnosis of PTSD related to the Veteran's military stressors.  In April 2008, the RO awarded service connection for PTSD and assigned an initial rating of 70 percent, effective from April 23, 2007.  Notification of the RO's decision was sent to the Veteran on April 18, 2008.

In July 2008, the Veteran filed an application for increased compensation based on unemployability (VA Form 21-4138).  In a separate statement, the Veteran requested a disability evaluation of 100 percent or, alternatively if a 100 percent evaluation was not assigned, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  Development was undertaken by the RO and in an August 2008 rating action the RO continued the Veteran's 70 percent evaluation and denied TDIU.

On January 7, 2009, the RO received from R.C., a private attorney, correspondence purporting to be an NOD.  It was not, however, indicated what rating decision the NOD was in reference to.  Further, the record contains no VA Form 21-22 (Appointment of Individual as Claimant's Representative) executed in favor of R.C.  In February 2009, the RO received a VA Form 21-22 appointing the Veteran's current attorney as his representative.  That same month, the RO sent to the Veteran a letter notifying him that R.C. had filed an NOD on his behalf and requesting that he identify the rating decision with which he disagreed.  The Veteran did not respond to the RO's request, but in June 2009, the RO received from the Veteran's current attorney an NOD as to the RO's August 2008 denial of a TDIU.  An SOC addressing entitlement to a TDIU was issued in November 2009 and in December 2009 the Veteran perfected an appeal of that issue to the Board.  Submitted along with the VA Form 9 was a statement from the Veteran's attorney referencing the NOD filed by R.C. and requesting that is "be interpreted as applying both to the August 18, 2008 Rating Decision denying [TDIU] as well as the decision dated April 17, 2008 granting 70% disability for [PTSD], but denying service connection for a respiratory condition."  In October 2010, the RO sent to the Veteran a letter informing him that the December 2009 statement from his attorney could not be considered a timely filed NOD as to the April 2008 rating decision.

In March 2011, the issue of entitlement to TDIU was certified to the Board.  In a July 2012 decision, the Board determined that the criteria for an award of TDIU had been met.  The Board also remanded, for issuance of an SOC, the issue of entitlement to an initial compensable rating for the Veteran's postural tremors, service connection for which was awarded in August 2011.  In August 2012, the RO effectuated the Board's grant of a TDIU.

In October 2012, the Veteran, through his attorney, filed a motion to revise the April 2008 rating decision on the basis of CUE.  Specifically, it was argued that the April 2008 rating decision was the product of CUE because the RO had failed to apply 38 C.F.R. § 3.156(c) when it had assigned an effective date of April 23, 2007, for the Veteran's award of service connection for PTSD.  In an April 2013 rating decision, the RO denied the Veteran's CUE motion.  On May 1, 2013, the RO received from the Veteran's attorney an NOD as to the effective date of the Veteran's PTSD award assigned by the RO in its April 2008 rating decision.  The Veteran's attorney argued that in accordance with 38 C.F.R. § 3.156(c)(3), the RO should have assigned an effective date of November 24, 1980.  It was further argued that the NOD was timely because April 2008 rating decision "continues to be open for adjudication."  In an August 2013 letter, the Veteran was informed that the NOD received in May 2013, which disagreed with the effective date assigned by the RO in April 2008 for its award of service connection for PTSD, was not timely filed.  In November 2013, the Veteran, through his attorney, filed an NOD as to the RO's April 2013 determination that the April 2008 rating decision did not contain CUE.  The Veteran also expressed his disagreement with the RO's determination that the May 2013 NOD was not timely.  It was argued that the April 2008 rating decision had not become final in accordance with the 38 C.F.R. § 3.156(b) because on July 9, 2008, the Veteran had submitted evidence that on July 1, 2008, he had stopped working due to his PTSD.  Two SOCs were issued in June 2014, which SOCs addressed whether the NOD received on May 1, 2013, was timely filed and whether the effective date assigned for the Veteran award of service connection for PTSD was the product of CUE.  The Veteran thereafter perfected an appeal of both issues to the Board.

A.  Timeliness of NOD

In the context of the current appeal, the Board must first determine whether the Veteran timely filed an NOD as to the April 2008 rating decision that assigned an effective date of April 23, 2007, for the Veteran's grant of service connection for PTSD.  

The relevant regulations define an NOD as "[a] written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the [AOJ] and a desire to contest the result."  38 C.F.R. § 20.201 (as in effect prior to March 24, 2015); see Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed.Cir.2002).  In this regard, the Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014). The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied.

The NOD must be expressed "in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review" and "the specific determinations with which the claimant disagrees must be identified."  38 C.F.R. § 20.201.  Except in the case of simultaneously contested claims, a claimant, or his or her representative must file a NOD with a determination by the AOJ within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of the determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.

As noted above, notification of the RO's April 2008 decision that awarded service connection for PTSD and assigned an initial rating of 70 percent, effective from April 23, 2007, was sent to the Veteran on April 18, 2009.  

At the outset, the Board finds that the January 2009 correspondence received from private attorney R.C. cannot be deemed a timely filed NOD with the effective date assigned by the RO in its April 2008 decision.  This is so because R.C. was not the Veteran's appointed representative at the time of submission, and therefore had no authority to act on behalf of the Veteran.  38 U.S.C.A. § 7105(a)(2); 38 C.F.R. 
§ 20.302.  Furthermore, the correspondence, although styled as an NOD, did not identify the rating decision and/or aspect thereof that was in dispute.  Accordingly, that document cannot be deemed a valid NOD as to the RO's April 2008 effective date assignment.  38 C.F.R. § 20.201.  Further, no other document received on or before April 18, 2009, can be construed as a valid NOD as to the effective date assigned by the RO in connection with its April 2008 award of service connection for PTSD.  In this regard, the Board points out that the Veteran's attorney is not arguing that an NOD as to that determination was filed on or before April 18, 2009.  Rather, it is the attorney's argument that the May 2013 NOD was timely filed because the April 2008 decision had not become final.

In the November 2013 NOD, the Veteran's attorney contends that the NOD filed on May 1, 2013, as to the effective date of the RO's award of service connection for PTSD "was timely as it was filed within one year of the final Rating Decision on [the Veteran's] April 23, 2007, claim for [PTSD]."  The Veteran's attorney pointed out that within one year of the April 2008 rating decision, the Veteran submitted a VA Form 21-4138 noting that he had to stop working effective July 1, 2008, which evidence it is argued constituted new and material evidence that prevented the April 2008 rating decision from becoming final in accordance with the provisions of 38 C.F.R. § 3.156(b).

Under 38 C.F.R. § 3.156(b), if new and material evidence is received within the specified timeframe, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period" that prevents an initial determination from becoming final.  38 C.F.R. § 3.156(b) (2015); see Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Muehl v. West, 13 Vet. App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal); 38 C.F.R. § 3.400(q) (2015) (providing that, as to new and material evidence received within appeal period, the "effective date will be as though the former decision had not been rendered").  The Board is also cognizant that the United States Court of Appeals for Veteran's Claims (Court) has stated that "[w]hen entitlement to TDIU is raised . . . during the one-year appeal period following a decision on the claim, VA is required to consider the potential applicability of 38 C.F.R. § 3.156(b)."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (stating that "new evidence of unemployability related to the underlying condition submitted within one year of the assignment of an initial rating that is less than the maximum sought may constitute new and material evidence under 38 C.F.R. § 3.156(b)").  

Here, the Board finds that the Veteran's VA Form 21-4138, received by the RO within one year of the April 2008 rating decision cannot be considered new and material evidence with regard the effective date assigned therein under the definition set forth in 38 C.F.R. § 3.156(a)  See Voracek v. Nicholson, 421 F.3d 1299, 1305 (Fed.Cir.2005) (concluding that the terms "new" and "material" have the same meaning throughout the entire section).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a). 

Although evidence showing that the Veteran was no longer working is considered new evidence, as evidence of unemployability could not have been before the RO at the time that it rendered its April 2008 decision because the Veteran was then working, it is simply not "material" as to the issue at hand.  Critically, evidence showing that the Veteran ceased working on July 1, 2008, allegedly due to his PTSD has no bearing on the effective date assigned in connection with his award of service connection, but instead speaks to the initial rating assigned.  Although the Veteran's attorney argues for application of 38 C.F.R. § 3.156(b) in this case, he has simply failed to articulate how the Veteran's July 2008 submission of evidence regarding unemployability relates to an unestablished fact necessary to substantiate the effective date aspect of the claim, nor does he cite any case law to support his argument in this regard.  Accordingly, because this new evidence does not relate in any way to the RO's assignment of an effective date for the Veteran's award of service connection for PTSD, the Veteran's July 2008 filing fails to meet the definition for materiality set forth in § 3.156.  See Voracek, supra.  The Veteran's attorney has also not argued, and a review of the records similarly fails to reveal, that any other evidence submitted within a year of the RO's April 2008 constitutes "material" evidence as to the RO's assignment of an effective date in connection with its award of service connection for PTSD.  Accordingly, 38 C.F.R. § 3.156(b) does not apply to the facts of this case, and the April 2008 decision did not remain pending in accordance with that regulation.  

As discussed above, the earliest evidence of receipt of an NOD as to the effective assigned by the RO in its April 2008 rating action is May 1, 2013, over five years after the notice of the April 2008 rating decision was mailed to the Veteran.  As such, it cannot be considered a timely filed NOD.  Thus, in the absence of any submitted document which expressed any disagreement with the effective date assigned by the RO for the Veteran's award of service connection for PTSD in the April 2008 rating action and which was received within the one-year time frame for filing an NOD, the Board must conclude that there was no timely initiation of an appeal as to that issue.  38 C.F.R. § 20.302 (2015).  

B.  CUE

Given the finality of the RO's April 2008 decision, the assignment of an effective date prior to April 23, 2007, for the award of service connection for PTSD is prohibited by law unless there is a showing of CUE in a previous decision.  Section 3.105(a) of title 38, Code of Federal Regulations, provides in pertinent part:  "Previous determinations which are final and binding . . . will be accepted as correct in the absence of [CUE]."  38 C.F.R. § 3.105(a) (2015).  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 U.S.C.A. § 5109A (West 2014); Cook v. Principi, 318 F.3d 1334 (Fed.Cir.2002) (en banc).  For CUE to exist either (1) the correct facts in or constructively in the record were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  In addition, "the error must be 'undebatable' and of the sort 'which, had it not been made, would have manifestly changed the outcome at the time it was made.'"  Id. (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language of Russell, supra ). "In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Russell, 3 Vet. App. at 313.  That is because, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).

In regards to the rating decision issued in April 2008, the Veteran contends that RO committed CUE when it failed to apply 38 C.F.R. § 3.156(c).  Specifically, it is argued that because the Veteran's 2008 grant of service connection for PTSD was based, at least in part, on service department records that existed but had not been associated with the record when the claim was first decided in 1981, the RO was required to reconsider the claim pursuant to 38 C.F.R. § 3.156(c), which would entitle him to an effective earlier than April 23, 2007.  

Generally, the effective date for a reopened claim based on new and material evidence is the date of receipt of the new claim or the date the entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2015).  However, 38 C.F.R. § 3.156(c) presents an exception to the requirement that the appellant present "new and material" evidence to reopen a finally decided claim.  The regulation provides now, as it did at the time of the 2008 RO decision, that:

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.

38 C.F.R. § 3.156(c)(1) (2007 & 2015).  Additionally, 38 C.F.R. § 3.156(c)(3) states:

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

38 C.F.R. § 3.156(c)(3).

When the Veteran sought service connection for an acquired psychiatric disorder in 2007, the RO sent to him a notice letter dated in May 2007 that informed him that because his claim had been previously and finally denied in 1981, he was required to submit new and material evidence to reopen the claim.  Then, in April 2008, the RO awarded service connection for PTSD, noting that the Veteran's "military service records confirm that [he] served as a door gunner in Vietnam, which is consistent with [his] stressor statements."  The RO further noted that VA treatment records showed that the Veteran had been diagnosed as having PTSD and that the VA examiner had also diagnosed the Veteran as having PTSD.  In awarding service connection for PTSD the RO did not, however, address the previous denial of service connection for PTSD and the effective date for the Veteran's award of service connection was simply set in accordance with the date that the RO had received the Veteran's 2007 claim.  

In the instant case, the Veteran's service personnel records confirming that he served as a door gunner were not received until June 2007.  In other words, they had not been associated with the claims folder when the Veteran was initially denied service connection for a psychiatric disorder 1981.  There is also nothing to suggest that VA could not have obtained the Veteran's service personnel records at the time his original claim was decided.  Accordingly, the Board agrees that the RO in April 2008 erred by failing to apply 38 C.F.R. § 3.156(c), as it is clear that the Veteran was denied service connection for a psychiatric disorder, to include PTSD, in 1981 and was later awarded service connection for PTSD in 2008 based, at least in part, on service department records that were not before that RO at the time it rendered the 1981 decision.  

Although the RO in 2008 erred in failing to apply correctly the provisions of 38 C.F.R. § 3.156(c), CUE exists only if the error, "had it not been made, would have manifestly changed the outcome at the time it was made.'"  Damrel, supra.  Essentially, it is contended that had the RO applied 38 C.F.R. § 3.156(c) in April 2008, the Veteran would have been assigned an effective date based on the date of receipt of the 1980 claim of entitlement to service connection for a psychiatric disorder.  

Upon review of the evidence, the Board cannot conclude that had the RO applied 38 C.F.R. § 3.156(c)(3) when it assigned an effective date for the Veteran's award of service connection in April 2008, the outcome would have been manifestly different.  This is so because the evidence of record does not demonstrate that the Veteran had been diagnosed as having PTSD prior to April 23, 2007.  Critically, application of 38 C.F.R. § 3.156(c)(3) does not automatically entitle a claimant to an effective date based on when VA received the previous claim.  Rather, an award made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) "is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3) (emphasis added).

In this regard, the Board notes that at the time of the April 2008 rating decision, in order for an award of service connection for PTSD to have been made, the following was required: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2007).  

As discussed above, although the Veteran sought service connection for a psychiatric disorder in 1980, the evidence of record at the time of the 1981 rating decision failed to establish that the Veteran had been diagnosed as having PTSD.  The record is then devoid of any treatment records dated between 1981 and September 2005.  Private treatment records from Sissonville Family Medicine show that the Veteran presented in September 2005 with complaints of bilateral elbow pain.  It was noted the Veteran was generally an anxious person and had episodes of increased anxiety.  He was prescribed Lexapro.  The private treatment records do not reveal a diagnosis of PTSD and do not provide any information regarding the etiology of the Veteran's anxiety.  The Veteran's VA treatment records, which are dated from August 2006, include a March 1, 2007, treatment entry that notes a diagnosis of depressive disorder, but includes no additional information other than to indicate that the Veteran was referred to the PTSD clinic.  A mental health outpatient note dated on July 19, 2007, then states that the Veteran was seen for 30 minutes for treatment related to his diagnosed anxiety disorder.  At that time, the assessment was mood disorder, not otherwise specified, "likely PTSD," and possible generalized anxiety disorder.  An August 2007 treatment entry records an Axis I diagnosis of PTSD with depression and the Veteran's PTSD diagnosis was confirmed by the VA examiner in March 2008.

As noted above, a finding of CUE must be based on the evidence that was of record at the time of the decision being collaterally attacked.  See Pierce v. Principi, 240 F.3d 1348, 1354-55 (Fed. Cir. 2001) (affirming that RO CUE must be based upon the evidence of record at the time of the decision).  In this case, the Board cannot conclude, based on the evidence that was before the RO in April 2008, that had the RO applied correctly the provisions of 38 C.F.R. § 3.156(c)(3) it would have assigned an effective date earlier than April 23, 2007, for the Veteran's award of service connection for PTSD.  This is so because the evidence of record does not suggest that the Veteran had been diagnosed as having PTSD until, at the earliest, July 19, 2007.  The Court has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Although it is certainly possible that the Veteran suffered from PTSD prior to when he was first diagnosed and may have even had PTSD at the time that he first sought VA disability compensation for a psychiatric disorder in 1980, the Board cannot, in the context of determining whether the April 2008 rating decision was the product of CUE, conclude that entitlement to service connection for PTSD arose until the claim was substantiated by the evidence of record.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a))(entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  Because the evidence that was of record at the time of the April 2008 decision does not establish that the Veteran's PTSD existed prior to April 23, 2007, the Board simply cannot conclude that application of 38 C.F.R. 
§ 3.156(c)(3) in April 2008 would have resulted in a manifestly different outcome because the regulation provides that for awards made based all or in part on the records identified by 38 C.F.R. § 3.156 (c)(1) the effective date is the later of the date entitlement arose or the date VA received the previously decided claim.  
38 C.F.R. § 3.156(c)(3).  

Here, the Board cannot conclude that entitlement to service connection for PTSD arose prior to the date upon which the evidence confirms a diagnosis of PTSD, especially given that service connection for PTSD is subject to regulations that are distinct from those governing service connection in general under 38 C.F.R. 
§ 3.303.  See Cohen, supra;38 C.F.R. § 3.304(f).  Accordingly, because the evidence that was before the RO at the time that it awarded service connection for PTSD does not affirmatively support the assignment of an effective date for such award at some point prior to April 23, 2007, the RO's failure to consider and apply 38 C.F.R. § 3.156 does not constitute CUE because it has not been demonstrated that the outcome of the April 2008 would have been manifestly different.  See Bustos and Damrel, both supra.  Because CUE was not committed in the April 2008 rating decision, the Veteran's motion to reverse or revise that decision on the basis of CUE must be denied.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

A timely NOD was not filed as to the April 2008 rating decision insofar as it assigned an effective date of April 23, 2007, for the award of service connection for PTSD; the appeal as to this issue is denied.

The April 2008 rating decision that assigned an effective date of April 23, 2007, for the award of service connection for PTSD does not contain clear and unmistakable error; the appeal of this issue is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


